FILED
                            NOT FOR PUBLICATION                             FEB 03 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JANE DOE,                                        No. 08-16942

              Plaintiff - Appellant,             D.C. No. 4:07-cv-00196-FRZ

  v.
                                                 MEMORANDUM *
FEDERAL DISTRICT COURT; OFFICE
OF UNITED STATES ATTORNEY
GENERAL; STATE OF ARIZONA
ATTORNEY GENERAL; PIMA
COUNTY; TUCSON POLICE
DEPARTMENT; CITY OF TUCSON;
CARONDELET HEALTH NETWORK;
MAYA MELENDEZ, Doctor, and others;
SONORA BEHAVIORAL HEALTH
CENTER; BUPP, Doctor, and others;
SOUTHERN ARIZONA MENTAL
HEALTH CENTER; UNIVERSITY
PHYSICIANS, at Kino Campus;
PELAYO, Doctor, and others; CODAC
BEHAVIOIRAL HEALTH SERVICES,
INC., including Dr. Bupp; HANLON-
TOTH, Doctor, and others; JAN
BREWER, Arizona Secretary of State;
PIMA COUNTY SUPERIOR COURT;
ANDREA HERBERT, Carondolet Health
Network,



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
              Defendants - Appellees.



                   Appeal from the United States District Court
                            for the District of Arizona
                 Frank R. Zapata, Senior District Judge, Presiding

                          Submitted September 26, 2011 **
                             San Francisco, California

Before: HUG, SKOPIL, and BEEZER, Circuit Judges.

      Jane Doe appeals pro se from the district court’s order dismissing her case.

Doe’s amended complaint raised numerous claims against multiple federal, state

and private parties, apparently arising out of incidents of involuntary commitment

in 2005 and 2006. We have jurisdiction over this matter pursuant to 28 U.S.C. §

1291. The facts of the case are known to the parties. We repeat them only as

necessary.

                                          I

      Doe first argues that the district court erred by holding that the amended

complaint failed to comply with the pleading requirements and by granting

defendants’ motions to dismiss for failure to state a claim and motions for

summary judgment.


        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2
      We review the district court’s grant of a motion to dismiss for failure to state

a claim de novo. Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005). The

district court correctly held that Doe’s amended complaint did not comport with

the pleading standards set forth in Rules 8(a) and 9(b) of the Federal Rules of Civil

Procedure. A complaint “does not require ‘detailed factual allegations’ but it

demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 1949 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)) (internal citations

omitted). And although pro se pleadings are construed liberally, even pro se

pleadings “must meet some minimum threshold in providing a defendant with

notice of what it is that it allegedly did wrong.” Brazil v. U.S. Dep’t of Navy, 66
F.3d 193, 199 (9th Cir. 1995). Doe’s amended complaint was insufficient to

provide notice to the defendants even under the liberal pro se pleading standards.

Accordingly the district court did not err in granting defendants’ motions to

dismiss for failure to state a claim.

      For the same reasons, the district court did not err in granting the remaining

defendants’ motions for summary judgment. We review de novo the district

court’s grant of summary judgment. Goodman v. Staples The Office Superstore,

LLC, 644 F.3d 817, 822 (9th Cir. 2011). Because Doe’s complaint was not


                                          3
sufficient to give the parties notice of what she was pleading, it was also

insufficient to raise a genuine issue of material fact as to what she was pleading.

See F ED. R. C IV. P. 56(a).

                                           II

       Doe next argues that the district court erred in dismissing her case with

prejudice and without leave to amend. We review a district court’s dismissal with

prejudice and without leave to amend for abuse of discretion. Eminence Capital,

LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003).

       After a pleading is amended as a matter of course, a court should only grant

further leave to amend “when justice so requires.” F ED. R. C IV. P. 15(a)(1) & (2).

Although the policy allowing amendments “is to be applied with extreme

liberality,” Eminence Capital, 316 F.3d at 1051 (internal quotation marks omitted),

there are several factors that weigh against granting successive amendments:

“undue delay, bad faith or dilatory motive on the part of the movant, repeated

failure to cure deficiencies by amendments previously allowed, undue prejudice to

the opposing party by virtue of allowance of the amendment [or] futility of

amendment.” Foman v. Davis, 371 U.S. 178, 182 (1962). In light of Doe’s

conduct in this action, the district court had good reason to believe that further




                                           4
amendments would be futile and prejudice the defendants. It was therefore not an

abuse of discretion to dismiss this case with prejudice.

                                          III

      Doe argues that the district court erred by denying her motions for a

preliminary injunction and her motion for an extension of time as moot. We

review the denial of both of these motions for abuse of discretion. See Harris v.

Bd. of Supervisors, 366 F.3d 754, 760 (9th Cir. 2004) (denial of motion for

preliminary injunction reviewed for abuse of discretion); Ahanchian v. Xenon

Pictures, Inc., 624 F.3d 1253, 1258 (9th Cir. 2010) (denial of motion for an

extension of time reviewed for abuse of discretion).

      To obtain a preliminary injunction, a plaintiff must demonstrate “a strong

likelihood of success on the merits.” Harris, 366 F.3d at 759 (internal quotation

marks omitted). Because Doe’s complaint was insufficient to survive a motion to

dismiss for failure to state a claim, she could not show a strong likelihood of

success on the merits. It was therefore not an abuse of discretion to deny the

motions for a preliminary injunction as moot.

      Rule 6(b) of the Federal Rules of Civil Procedure allows the court to grant

an extension of time “for good cause.” F ED. R. C IV. P. 6(b). Although the district

court did not rule on Doe’s motion during the pendency of the case, the district


                                          5
court did not rule on defendants’ motions to dismiss until nearly seven months

after they were filed. Given that Doe had far more time to respond to defendants’

motions than she would have under a regular pleading schedule, it was not an

abuse of discretion to deny as moot her motion for extension of time.

                                        IV

      We have reviewed Doe’s remaining contentions and determine that they lack

merit. Accordingly, the district court’s judgment is affirmed. All pending motions

are denied as moot.

      AFFIRMED.




                                         6